Citation Nr: 1758394	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-16 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO). In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim, specifically by obtaining a VA examination.

In June 2017, the Veteran testified that his hearing had gotten worse since his last VA examination in September 2010. In July 2017, the Veteran underwent a private audiometric examination. The left ear puretone threshold average (for 1000 Hertz (Hz), 2000 Hz, 3000 Hz, and 4000 Hz) was exactly the same as the average from the September 2010 VA examination. However, the speech discrimination test result had worsened. Although it is unclear whether the private medical provider used the required Maryland CNC speech discrimination test, these results, in conjunction with the Veteran's testimony, trigger the need for a new VA examination. Accordingly, remand is warranted.

Additionally, on his June 2012 substantive appeal (VA Form 9), the Veteran appears to allege that VA did not fulfill its duty to notify him of the evidence necessary to substantiate his claim. In August 2010, VA sent the Veteran a letter notifying him of such information, but, for inexplicable reasons, the claim on the letter was identified as for the Veteran's right ear hearing loss instead of his left ear. The Veteran is not service-connected for right ear hearing loss. Because VA's correspondence was unclear, a new notice letter should be mailed specifying that the information provided is for the Veteran's claim of left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a letter satisfying VA's duty to notify and assist, specifying the relevant claim is for the Veteran's left ear hearing loss, instead of his right ear.

2. After the above development is completed, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his left ear hearing loss. In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown). 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C. § 7252. This remand is a preliminary order and not an appealable decision. 38 C.F.R. § 20.1100(b) (2017).

